2,7f„j yff                                                                          (EQE                       -li
                                                                                                               h' i-"f
                                                                                       :j       •    sas
                                                                                                     o CUI9    »
                                                                                            L                  I"
                                                  AFFIDAVIT                       |^ CLLn.vw-..       i,,acbUHT J
                I, Gary Parker, Task Force Officer with the Drug Enforcement Administration (DEA),

       United States Department of Justice, being duly sworn, depose and state that:

       1.       INTRODUCTION


                1.     I am an "investigative or law enforcement officer of the United States" within the

       meaning of 18 U.S.C. § 2510(7); that is, 1 am an officer of the United States who is empowered

       by law to conduct investigations of and make arrests for offenses enumerated in 18 U.S.C. § 2516.

       I am currently investigating Charles Algernon BOOMER 111, who has been distributing large

       amounts of cocaine and cocaine base, or "crack" cocaine, in Hampton Roads for the past several

       years.


        1.      I have been employed as a DEA special agent since 1993. During that time, I have

       completed extensive training emphasizing narcotic investigations and enforcement, to include

       training on laundering of drug proceeds. 1 have conducted and assisted in investigations into the

       unlawful possession, possession with the intent to distribute, and distribution of controlled

       substances, in violation of Title 21, United States Code, Section 841(a)(1), and drug-trafficking

       conspiracies, in violation of21, United States Code,Section 846.1 have also prepared and executed

       many arrest and search warrants for criminal offenses involving distribution and conspiracy to

       distribute controlled substances. I am familiar with the methods in which traffickers conduct their

       illegal activities, to include communication methods, asset management, and narcotic transactions.

                2.    I have conducted numerous complex international, and multi-jurisdictional

       investigations. I am familiar with the ways in which traffickers conduct their business, including,

       but not limited to the following: their methods ofimporting and distributing illegal drugs; their use

       of communications facilities; their transportation of platforms to arrange for and coordinate those
distributions; their use ofcodes to conduct their transactions; and their financial vehicles to launder

the proceeds oftheir illegal drug transactions.

       3.      I am familiar with the facts and circumstances of this investigation based on

firsthand knowledge and information summarized in reports I have reviewed. I have compiled

information derived from discussions and interviews with experienced law enforcement officers

and agents. I have not set forth each and every fact learned during the course ofthis investigation,

but have only set forth those facts that I believe are relevant to establish probable cause to obtain

an arrest warrant.


II.    CRIMINAL CHARGES


       4.      I make this affidavit in support of a criminal complaint and arrest warrant for

Charles Algernon BOOMER III. This Affidavit will show probable cause to believe that

BOOMER has been involved in a conspiracy with others to distribute and possess with intent to

distribute 280 grams or more of crack cocaine and five kilograms or more of cocaine, both

Schedule II substances, within the Eastern District of Virginia and elsewhere, in violation of 21

U.S.C. §§ 846 and 841(a)(1),(b)(1)(A).

       5.      The Affidavit will also show that BOOMER both possessed with intent to distribute

and distributed cocaine multiple times, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C), and

possessed with intent to distribute less than 50 kilograms of marijuana, in violation of 21 U.S.C.

§ 841(a)(1),(b)(1)(D).

       6.      Finally, the Affidavit will show that BOOMER, a felon, illegally possessed a

firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2), and that he possessed that gun in

furtherance of, and used and carried that gun during and in relation to, drug-trafficking crimes,


                                                                                                          9
namely possessing with intent to distribute cocaine and marijuana, in violation of 18 U.S.C.

§ 924(c)(1)(A).

III.   FACTS SUPPORTING PROBABLE CAUSE


       7.      On September 17, 2018, at about 11:07 p.m., officers from the Portsmouth Police

Department were dispatched to 5 Freedom Court, Portsmouth, Virginia in reference to two

individuals with gunshot wounds. Upon arrival. Officer Miguel Montero observed a white Ford

Fusion bearing Virginia tags VZW-3958 leaving Freedom Court. Officer Montero blocked the

roadway and made contact with the Ford Fusion. As Officer Montero approached the vehicle.

Officer Montero smelled a strong odor of marijuana omitting from the vehicle. Office Montero

identified the driver as Craig Dawson, the front passenger as Keith Redman, and the only rear

passenger, who was sitting behind Dawson, as BOOMER.

       8.      Officer Montero observed that Redman had bloodstains on his white t-shirt and

asked if anyone had been shot, but received no answer. Office Montero then questioned Redman

in reference to the bloodstain on Redman's shirt. Redman acknowledged that he had been shot,

and indicated that the occupants of the vehicle were on their way to the hospital. When asked to

step out ofthe vehicle, Redman complied requested and met with medical personnel.

       9.      As Redman walked from the vehicle, BOOMER opened the rear driver's side door

and stepped out. Officer Montero stepped in front of BOOMER and observed lying on the seat

where BOOMER had just been sitting two clear plastic bags containing a total of roughly 47.1

grams ofsuspected crack cocaine, another clear plastic bag containing a total ofroughly 8.9 grams

of suspected marijuana, and two bundles of cash that had been folded with a rubber band.

       10.     As Officer Montero tried to detain BOOMER,BOOMER tried to pull away,stating

that the drugs and cash were already inside ofthe vehicle when he entered it. Officer April O'Neill,
who had just arrived, ordered the driver, Dawson,to step out ofthe vehicle. Officer Montero then

took a closer look within the vehicle and observed a Taurus 9mm handgun, roughly 5.2 grams of

additional suspected crack cocaine, roughly 32.7 grams of marijuana, and cash on the floorboard

where BOOMER had been seated.


       11.     The officers searched a large blue bag sitting on the rear seat, discovering many

additional clear plastic bags containing a total of roughly 350 grams of suspected marijuana and

roughly 330 grams of crack cocaine, as well as a large sum of cash.

       12.     Officer Montero then walked back over to BOOMER and asked if he had any

weapons on his person. BOOMER said no. Officer Montero then searched BOOMER and

recovered an empty magazine that fit the handgun from the rear floorboard from his left-front pants

pocket and a large amount of cash from his right-front pants pocket. As Officer Montero spoke

with BOOMER, Officer Montero observed cash falling onto the ground from BOOMER's pant

legs. Officer Montero then located more cash concealed within BOOMER'S pant legs. Officer

Montero subsequently performed a thorough search of BOOMER and recovered a white rock-like

substance suspected to be crack cocaine in his right front pants pocket.

       13.     While Officer Montero dealt with BOOMER, Officer O'Neill observed Jelami

Smith in the area of5 Freedom Court. Upon contact, Officer O'Neill observed that Smith had been

shot and was bleeding. Officer O'Neill followed the blood trail back to 5 Freedom Court and

observed a 9mm cartridge and a spent 9mm shell casing on the front porch. More officers arrived

and conducted a protective sweep of5 Freedom Court. As the Officers entered the residence, they

observed a 9mm cartridge and bullet holes in a couch.

       14.     During the sweep. Officer O'Neill located a plastic bag containing roughly 3.6

grams of suspected crack cocaine lying in the residence's driveway next to the driver's side of a



                                                                                                      vSL-
white Mercedes Benz bearing Virginia Handicap tags 86172HP. She also observed what she

believed to be a plastic bag containing crack cocaine sitting on the rear seat of the Mercedes.

       15.      On the morning of September 18, 2018, at about 3 a.m., a state search warrant was

obtained and executed on the white Mercedes Benz bearing Virginia Handicap tags 86172HP.

Portsmouth Police Detective Whitson recovered the plastic bag, which contained roughly 1.5

grams ofsuspected crack cocaine, and the Virginia registration from the vehicle's glovebox, which

indicated that the Mercedes was registered to Charles Algernon BOOMER,BOOMER'S father, at

1226 Highland Avenue in Portsmouth.

       16.      Roughly an hour later, a search warrant was obtained and executed at 5 Freedom

Court. Officers recovered suspected crack cocaine totaling roughly 20.26 grams, four bags of

suspected marijuana totaling 8.8 grams, three digital scales, one 9mm cartridge, twenty-one spent

shell casings, and a Direct TV bill in the name of BOOMER.

       17.      All the drugs field-tested positive for cocaine and marijuana, respectively. The

Virginia Department of Forensic Science is now testing the recovered cocaine for the presence of

cocaine base.


       18.      Portsmouth police charged BOOMER with possession of cocaine with intent to

distribute-third offense, possession of marijuana with intent to distribute-second offense,

possession of a firearm by a convicted felon, possession of a firearm while in possession of

narcotics, and possession of ammunition by a convicted felon. All of BOOMER'S charges were

later nolle prossed by the Portsmouth Commonwealth Attorney's Office.

       19.      During the course ofthis investigation,the investigative team has spoken to several

individuals in reference to their knowledge of, and involvement with BOOMER. The accounts of
three of those sources. Confidential Sources One (CS-1), Two (CS-2), and Three (Cs-3), are

described as follows.


       20.    Beginning in around August 2018, CS-1 observed BOOMER sell roughly two to

four ounces ofcrack cocaine and two or more ounces of powder cocaine daily until September 17.

On three occasions, CS-1 observed BOOMER obtain 12 to 13 ounces of powder cocaine from

BOOMER'S source of supply,"O."

       21.     CS-1 confirmed that BOOMER resided at 5 Freedom Court and stated that on

September 17, 2018, CS-1 had observed BOOMER inside the residence roughly 12 to 15 ounces

of cocaine, 1.5 to three ounces of crack cocaine, and a pound of marijuana. CS-1 stated that

BOOMER used 5 Freedom Court as a distribution point for cocaine,crack cocaine, and marijuana.

CS-1 stated that on the evening of September 17, 2018, armed intruders entered 5 Freedom Court

and began firing guns. CS-1 stated that gunfire was exchanged with the intruders, which cause the

intruders to flee. CS-1 stated that the cocaine, crack cocaine, and marijuana that were recovered

from inside the Ford Fusion were BOOMER'S drugs and that BOOMER had taken the drugs from

5 Freedom Court after the exchange of gunfire.

       22.    CS-2 stated that CS-2 and BOOMER supplied each other with cocaine. CS-2

purchased a half ounce to four and a half ounces of cocaine from BOOMER ten times, and most

recently purchased four and a half ounces of cocaine from BOOMER in September 2018.

       23.    CS-3 stated that, beginning in December 2016, CS-3 sold crack cocaine obtained

from BOOMER and two other sources. CS-3 purchased $50-$100, or one to two grams, worth of

crack cocaine twice a week for nine months. From September 2017 to January 2018, CS-3

purchased from BOOMER one-quarter to half-ounce quantities ofcrack cocaine two to three times
a week. And from either January or February 2018 until June 2019, CS-3 purchased from

BOOMER one ounce of powder cocaine each week.

        24.        CS-3 also stated that on just prior to the armed robbery on September 17,2018, CS-

3 observed BOOMER at 5 Freedom Court with forty-eight individually packaged one-ounce bags

of cocaine inside. CS-3 stated that CS-3 purchased one ofthe one-ounce bags from BOOMER for

$1,000 and left the residence.

        25.        CS-3 stated that BOOMER confided in CS-3 after the home invasion, stating that

on the night of the incident, Dawson was inside the residence when several armed individuals

entered and began firing. BOOMER told CS-3 that BOOMER returned gunfire and eventually

made his way into a car that was parked by 5 Freedom Court.

       26.         In July and August 2019,the investigative team and 1 utilized CS-3 to conduct three

controlled purchases of cocaine from BOOMER. Prior to each controlled purchase, CS-3

communicated with BOOMER at BOOMER's phone number,(757)738-0389.

       27.         Before the first purchase, CS-3 contacted BOOMER by phone and ordered a

quantity of cocaine. BOOMER agreed to the purchase and instructed CS-3 where and when to

meet. Prior to CS-3 departing the investigative team, CS-3,and CS-3's vehicle were searched. CS-

3 was then outfitted with audio and video recording equipment and given U.S. Government funds

to use for the purchase. CS-3 did as instructed and responded to the predetermined location in

Portsmouth, as followed by the investigative team. Upon arrival, Craig Dawson, a known co-

conspirator of BOOMER,met with CS-3 and distributed roughly 28 grams ofcocaine. Afterward,

the investigative team met CS-3 at a neutral location and recovered the cocaine. CS-3 and CS-3's

vehicle were again searched, with negative results. The cocaine was field tested and yielded a

positive result.
       28.     Before each of the second and third purchases, CS-3 contacted BOOMER and

ordered a quantity of powder cocaine. BOOMER agreed to the purchases and instructed CS-3

where and when to meet. Prior to CS-3 departing the investigative team, CS-3 and CS-3's vehicle

were searched. CS-3 was then outfitted with audio and video recording equipment and given U.S.

Government funds to use for the purchases. CS-3 did as instructed and responded to the

predetermined locations in Portsmouth, as followed by the investigative team. Upon arrival,

BOOMER met with CS-3 and distributed to CS-3 roughly 56 grams and 84 grams of powder

cocaine, respectively. After each deal, the investigative team met CS-3 at a neutral location and

recovered the cocaine. CS-3 and CS-3's vehicle were again searched, with negative results. The

cocaine was field tested, yielding a positive result.

       29.      On August 16, an investigator obtained search warrants for two of BOOMER's

known addresses—^3910 Breezeport Way, #102, in Suffolk, Virginia; and 714 King Street

Apartment 311,in Portsmouth. At about 9:45 a.m. on August 23,2019, BOOMER was arrested as

he was leaving the Breezeport residence. At the time of BOOMER'S arrest, he was in possession

of $3,200 in cash and roughly four grams of suspected marijuana.

       30.     At about 10:16 a.m., I interviewed BOOMER in the presence of DEA Special

Agent Kevin Cox and Portsmouth Police Detective J. Whitson. I gave BOOMER the Miranda

warnings from a pre-printed DEA form. BOOMER acknowledged that he understood his rights

and agreed to make a statement. I advised BOOMER that the investigative team had several state

search warrants, including the Breezeport Way and King Street residences, and asked ifanyone or

anything that would impede or pose a danger to the investigative team was inside the residences.

       31.     BOOMER advised that his girlfriend, Chiquita Taylor, was currently at the

Breezeport residence and that a semi-automatic handgun was in the bedroom, although he claimed
it was Taylor's gun. BOOMER also said that there could be up to three individuals inside the King

Street apartment. Detective Whitson advised BOOMER that Detective Whitson knew that there

were video cameras installed inside the King Street apartment and asked if BOOMER could view

or control the cameras through his cellular telephone. BOOMER acknowledged that he could

access the cameras and granted permission to Detective Whitson to access his cellular telephone

and the someone inside the King Street residence. BOOMER identified the individual on camera

as Dawson,the co-conspirator who had distributed the cocaine at the first controlled purchase.

       32.    Detective Whitson told BOOMER that BOOMER was being charged with three

counts of possession of cocaine with intent to distribute. I then questioned BOOMER about his

drug-trafficking history. BOOMER said that he has distributed cocaine for the past three to four

years. BOOMER also admitted that, for the past five to six months, he purchased between three

quarters of an ounce to one-ounce quantities of cocaine for resale an average of twice a week.

BOOMER added that he would convert some ofthe cocaine into crack for resale. And BOOMER

explained that he acted as a middleman for cocaine transactions during this time period. As a

middleman, he would receive money up front from other cocaine distributors. Upon receiving their

money, BOOMER would then place an order with his source of supply, retrieve the cocaine, and

transport the cocaine back to the other distributors. BOOMER advised that while acting as a

middleman, he made multi-ounce purchases ranging between two and four ounces per transaction.

       33.     BOOMER was questioned in reference to the home invasion that occurred at 5

Freedom Court on September 17, 2019. BOOMER advised that on the night of the incident, he

had walked to a nearby store and then returned home when he heard gunshots. BOOMER advised

that as he approached the parking lot by Freedom Court, someone hit him in the face with a gun.

BOOMER added that he jumped in the backseat ofa car to escape, and that upon entering the car.
he sat on cocaine. BOOMER was questioned in reference to the gun found at his feet on the

floorboard and the magazine in his pocket at time of arrest. BOOMER denied owning the gun and

denied that the police found the magazine on him.

        34.    At about 10:40 a.m., officers executed the Breezeport search warrant and recovered

from the residence a SCCY 9mm semi-automatic pistol sitting on a table in the living room, as

well as a magazine for the handgun, 41 rounds of 9mm ammunition, a money counter, and court

paperwork addressed to BOOMER.

       35.     About an hour later, officers executed the King Street search warrant and arrested

Dawson there. They also recovered approximately 24 grams of suspected cocaine, 24 grams of

suspected crack cocaine, digital scales, packaging material indicative ofthe distribution ofcocaine

and crack cocaine, a credit card in BOOMER's name, and an identification card in his girlfriend

Taylor's name. The drugs field-tested positive for cocaine.

       36.     A check of BOOMER'S criminal history revealed that he has been convicted of

thirteen felonies, including at least three felony drug-trafficking convictions. He is likely an Armed

Career Criminal.


       37.     Both the Taurus and SCCY handguns had been manufactured outside the state of

Virginia and had traveled in interstate and foreign commerce.

IV.    CONCLUSION


       38.     Based on the above facts, I believe that there is sufficient probable cause to charge

Charles Algernon BOOMER III with conspiracy to distribute and possess with intent to distribute

280 grams or more of crack cocaine and five kilograms or more of cocaine, in violation of 21

U.S.C. §§ 846 and 841(a)(1), (b)(1)(A); possessing with intent to distribute and distributing a

quantity of a mixture and substance containing a detectable amount of cocaine, in violation of21
                                                                                                         N




                                                 10
U.S.C. § 841(a)(1), (b)(1)(C); possessing with intent to distribute less than 50 kilograms of

marijuana, in violation of 21 U.S.C. § 841(a)(1),(b)(1)(D); felon in possession of a firearm, in

violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2); and possessing a firearm in furtherance of, and

using and carrying a firearm during and in relation to, drug-trafficking crimes, namely,possessing

with intent to distribute cocaine and marijuana, in violation of 18 U.S.C. § 924(c)(1)(A).

       Further your affiant sayeth naught.



                                             Gary Parker,          rce Officer
                                             Drug Enforcement Administration




       Read and Reviewed:




       William B. Jaclkson
       Assistant United States Attorney


       Sworn and subscribed to before me this            day of September 2019




                                                     D'STATES MAGISTRATE JUDGE




                                                11
